Dismissed and Memorandum Opinion filed March 8, 2007







Dismissed
and Memorandum Opinion filed March 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00800-CV
____________
 
IN THE INTEREST OF M.S.Z.
 
 
 

 
On Appeal from the 311th District
Court
Harris County, Texas
Trial Court Cause No.
2005-10732
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 23, 2006.  Appellant filed an affidavit
of indigence on the same date he filed his notice of appeal.  The Harris County
District Clerk filed a contest to the affidavit.  After a hearing, the trial
court issued an order on October 2, 2006, sustaining the contest to the
affidavit.  




On
October 3, 2006, this court sent notice to appellant that the filing fee was
past due.  Appellant responded that he was appealing the trial court=s order sustaining the contest to his
affidavit of indigence.  In accordance with In re Arroyo, 988 S.W.2d
737, 738-39 (Tex. 1998), we issued an order, directing the court reporter and
the district clerk to file those portions of the record necessary to review the
order sustaining the contest.  The partial reporter=s record was filed on November 10,
2006.  The partial clerk=s record was filed on January 19, 2006.  After reviewing the
records, this court issued an order on February 1, 2007, upholding the trial
court=s ruling on the contest. 
Accordingly, we directed appellant  to provide proof of payment for the record
by February 16, 2007, or we would dismiss the appeal.  Appellant has filed no
response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.